Per Curiam.
The defendant appeals following the trial court’s action finding him in contempt. The defendant attempts to challenge a portion of the dissolution decree requiring him to execute a will naming the plaintiff and the parties’ two minor children as sole beneficiaries of his estate. Our review of the record and counsel’s representations at oral argument lead us to conclude that the trial court in the contempt proceeding, in fact, imposed no contempt order relating to the will. Since a contempt order is the vehicle by which this appeal comes to us, it is clear that, there being no contempt order on the issue before us, there can be no appeal on that issue.
The appeal is dismissed.